NO. 07-05-0450-CV

                          IN THE COURT OF APPEALS

                    FOR THE SEVENTH DISTRICT OF TEXAS

                                 AT AMARILLO

                                    PANEL A

                                  MAY 4, 2006

                       ______________________________


                          JIM MCMAHON, APPELLANT

                                       V.

                      NANCY BISHOP-LAWSON, APPELLEE


                     _________________________________

           FROM THE 110TH DISTRICT COURT OF MOTLEY COUNTY;

               NO. 2341; HONORABLE JOHN R. HOLLUMS, JUDGE

                      _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                            MEMORANDUM OPINION


      Appellant Jim McMahon perfected this appeal from the trial court’s judgment

granting appellee Nancy Bishop-Lawson a permanent easement and awarding her

attorney’s fees. By letters dated January 23, 2006, and March 2, 2006, counsel for
McMahon notified this Court that the parties were in the process of settlement with a

resolution expected by the end of March 2006.


       On March 31, 2006, this Court directed counsel for both parties to make

arrangements to file the appellate record or file a motion to dismiss on or before April 17,

2006, indicating that failure to do so might result in dismissal. Neither parties’ counsel

responded.


       Accordingly, the appeal is dismissed for failure to comply with a directive of this

Court. See Tex. R. App. P. 42.3(c).


                                          Don H. Reavis
                                            Justice




                                             2